DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 2/4/2021, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-14, 16-28, 30-40, 42, 44-50, 53-55, 57-59, 62-63, 65, 67-70, and 74 stand rejected. Claims 15, 29, 41, 43, 51, 52, 56, 60-61, 64, 66, and 71-73 are cancelled. Claim 70 is withdrawn. Claims 1-14, 16-28, 30-40, 42, 44-50, 53-55, 57-59, 62-63, 65, 67-70, and 74 are pending.

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. Applicant argues on Pg2-Pg3Pr1 that “1. Al Samadi repeatedly teaches that the most upstream point at which retentate is recirculated is right before the first membrane polishing stage;”. The Examiner notes that Applicant’s claims utilize comprising language. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that essentially Al Samadi cannot recirculate before the first membrane polishing stage) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns.
Additionally, Fig. 5 of Al-Samadi clearly indicates that stream 18, which leaves the polishing filter 23, is recirculated into streams 9 and 10; which is further recycled into the inlet of the RO/NF 7 and/or 11. Furthermore, claim 1 indicates “polishing the wastewater, comprising: (i) subjecting the wastewater to nanofiltration and/or reverse osmosis to obtain a liquid retentate and a treated phosphate-containing wastewater permeate; (ii) recirculating the liquid retentate to step (a), (b), (c) and/or (d).” Thus, polishing, as defined as Applicant’s instant claim limitations suggest that polishing the wastewater must go through a nanofilter and/or a reverse osmosis, and further recirculating the retentate obtained from step (i), back into a previous step/stage. As such, Al-Samadi indicates placing the water stream through a RO/NF, and further recycles the retentate stream to a previous stage (See Al-Samadi Fig. 1/4/5, C5L19-25, C8L57-C9L4, C10L40-44; stream 18 is recycled after leaving 1st RO/NF and/or 2nd RO/NF membranes. See 103 rejection below.).

Applicant further argues “2. Al Samadi does not teach any steps (a) to (d);” The Examiner notes that the combination below relies upon Al-Samadi to indicate the benefits of recycling a retentate stream after it has been passed through a RO/NF. Furthermore, since it appears Applicant has not considered the combination, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant further argues “3. Al Samadi would not recirculate the retentate to pre-treatment stage 2 since the desirable softness of the retentate would likely be compromised by the suspended matter that is supposed to be removed at pre-treatment stage 2.” The Examiner respectfully disagrees, and notes that Fig. 5 of Al-Samadi clearly indicates that stream 18, which leaves the polishing filter 23, is recirculated into streams 9 and 10; which is further recycled into the inlet of the RO/NF 7 and/or 11. Thus, the retentate from the filtration (or polishing filter), is clearly seen as being recycled into the inlet stages of the 1st RO/NF or 2nd RO/NF. 

Applicant Pg3Pr1 further indicates that “the claimed invention does not include a softening step since a) the retentate typically does not have substantial hardness, and b) there is no reason to soften the retentate prior to recirculating it to the upstream precipitation stages as it is not being recirculated for hardness scale prevention”. The Examiner notes that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no softening step due to reasons stated in a) and b) above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below that would have placed the case immediately in condition for allowance. The Examiner contacted Applicant’s representative, Attorney David Takagawa on 10/22/2020, however no agreement could be reached.
1. (Currently amended) A method for treating phosphate-containing wastewater comprising fluorosilicate, fluoride, phosphate and silica, the method comprising:
(a) adding a first cation to the wastewater and raising the pH of the wastewater, from a pH lower than 2.0, to about pH 2.0 to precipitate fluorosilicate from the wastewater;
(b) adding a second cation to the wastewater to precipitate fluoride from the wastewater; 
wherein step (b) comprises: 
(b)(i) raising the pH of the wastewater to about pH 3.5 to 4.0; 
(b)(ii) maintaining the pH of the wastewater at about pH 3.5 to 4.0; 
(b)(iii) raising the pH of the wastewater to about pH 5.5; and 
(b)(iv) maintaining the pH of the wastewater at about pH 5.5
(c) raising the pH of the wastewater to above 7.0 with a calcium-free base to precipitate the second cation from the wastewater; 
(d) removing silica from the wastewater; 
wherein step (d) comprises: 
(d)(i) aging the wastewater for 8-12 hours to allow the silica to form a gel; 
(d)(ii) mixing the gel; 
(d)(iii) allowing the silica to settle; and 
(d)(iv) removing the settled silica
(e) precipitating phosphate from the wastewater by maintaining a pH of between about 6.5 to 7.5 and controllably adding magnesium and/or ammonia to precipitate the phosphate as struvite or a struvite analog;
 (f) polishing the wastewater, comprising: 
(i) subjecting the wastewater to nanofiltration and/or reverse osmosis to obtain a liquid retentate and a treated phosphate-containing wastewater permeate;  
(ii) recirculating the liquid retentate to step (a), (b), (c) and/or (d), 
; 
wherein steps (a)-(f) generates a treated phosphate-containing wastewater stream.
2. Cancelled
16. Cancelled
33. Cancelled
40. Cancelled
42. Cancelled
44. Cancelled

Response to Amendment
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 5-9, 12, 14, 16-22, 24, 25, 27, 28, 30-39, 44-50, 57-59, 62 and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Astley et al. (US2011/0127223; hereinafter “Astley”) in view of Britannica (NPL – Effluent polishing, Al-Samadi (US6113797), and Lenntech (NPL – Membrane Technology).
Applicant’s claims are toward a method.
Regarding claims 1, 5-9, 12, 14, 16-22, 24, 25, 27, 28, 30-39, 44-50, 57-59, 62 and 68; Astley discloses a method for treating phosphate-containing wastewater comprising fluoride, phosphate and silica, the method comprising: 
(a) adding a first cation to the wastewater to precipitate fluorosilicate from the wastewater (See Astley at least par. [58, 71]; adding a sodium based compound to precipitate out fluorosilicates); 
(b) adding a second cation to the wastewater to precipitate fluoride from the wastewater (See Astley at least par. [58, 71]; ammonia or additional lime or other bases may be added to precipitate out fluorides); 
(c) raising the pH of the wastewater with a calcium-free base to precipitate the second cation from the wastewater (See Astley par. [65]; pH adjustment step to remove ammonia); 
(d) removing silica from the wastewater (See Astley Fig. 3, par. [64]; stream M has been depleted of silica content)
(e) precipitating phosphate from the wastewater (See Astley claim 14, par. [58, 72]; adding ammonium hydroxide or magnesium compound to form a precipitated struvite product);
(f) polishing the wastewater (See Astley at least par. [91]; polishing the water):
wherein step (e) comprises controllably adding magnesium and/or ammonia to precipitate the phosphate as struvite or a struvite analog (See Astley claim 14, par. [58, 72]; adding ammonium hydroxide or magnesium compound to form a precipitated struvite product). Astley further discloses that there can be great consequences when excessive water accumulation causes water inventories to rise to unsafe levels, risking containment breaches. Furthermore, environmental damage can occur if the pond water is abruptly discharged into local streams and rivers, thus it is necessary to routinely reduce excessive contaminated pond water inventories to prevent unintended discharge (See Astley at least par. [7]).
Astley does not disclose (i) subjecting the wastewater to nanofiltration and/or reverse osmosis to obtain a liquid retentate and a treated phosphate-containing wastewater permeate; (ii) recirculating the liquid retentate to step (a), (b), (c) and/or (d). 
Britannica discloses effluent polishing is an effective treatment for the removal of additional suspended solids and BOD (See Britannica Pg1, Effluent polishing). Britannica further suggests that the quality and treatment requirements for reclaimed wastewater become more stringent as the chances for direct human contact and ingestion increases, and that removing the impurities of phosphates or nitrates may be done via a reverse osmosis (See Britannica Pg3, Wastewater reuse).
Al-Samadi relates to the prior art by being in the purification of water from industrial effluents (See Al-Samadi C1L15), and further discloses an influent water stream that flows through a reverse osmosis (RO) or nanofiltration (NF) membrane (See Al-Samadi Fig. 1/4/5, C5L19-25, C8L53; first stage can be RO or NF membrane.). Al-Samadi further indicates that after the separation and polishing filter, the stream may be recycled to one of the prior membrane purification stages (See Al-Samadi Fig. 1/4/5, C5L19-25, C8L57-C9L4, C10L40-44; stream 18 is recycled after leaving 1st RO/NF and/or 2nd RO/NF membranes.). The recycling of the concentrate stream further allows reduction in the scale potential (i.e. contaminants in the fluid stream) and thus enabling a further purified recovery to be achieved (See Al Samadi C9L23-33).
Lenntech further discloses that reverse osmosis membranes produce a water quality content that is suitable for consumption (See Lenntech pg 2; drinkable water indicates a highest yield in water quality)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Astley’s process of treating the pond water to incorporate Britannica’s reverse osmosis filter to properly and sufficiently filter out the phosphates in the wastewater post polishing (See Britannica Pg3, Effluent polishing, Wastewater reuse), with Al-Samadi’s use of a RO/NF membrane to treat the wastewater 
by recycling the concentrate stream to reduce the scale potential (i.e. contaminants in the fluid stream) and thus enabling a further purified recovery to be achieved (See Al Samadi C9L23-33); in order to yield a highly purified water product that is suitable for environmental discharge (See Lenntech pg 2; drinkable water indicates a highest yield in water quality). This may further help minimize waste and material consumption; since Astley indicates that environmental damage can occur if insufficiently treated pond water is discharged into local streams and rivers, and that routine treatment to reduce the contaminated pond water is required (See Astley at least par. [7]). Therefore, the desire to fix the environmental damage may be remedied via the usage of RO membranes and recycling to treat the pond water.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 5: A method according to claim 1 wherein the first cation comprises a sodium compound and the fluorosilicate comprises sodium fluorosilicate (See Astley at least par. [58]; sodium fluorosilicate). 
Claim 6: A method according to claim 1 wherein the first cation comprises a calcium compound and the fluorosilicate comprises calcium fluorosilicate (See Astley at least par. [58]; the base added may be a calcium based compound).
Claim 7: A method according to claim 1 wherein the first cation comprises a magnesium compound and the fluorosilicate comprises magnesium fluorosilicate (See Astley at least par. [71]; base may be magnesium based compound). 
Claim 8: A method according to claim 5 wherein the sodium compound is selected from the group consisting of sodium hydroxide, sodium carbonate, sodium bicarbonate, sodium chloride, and an alkaline sodium solution produced from post treatment of effluent yielded by the method (See Astley at least par. [71]; base may be NaOH, Na2CO3, NaHCO3)
Claim 9: A method according to claim 8 wherein the sodium compound is alkaline (See Astley at least par. [71]; the metals listed are alkaline metals). 
Claim 12: A method according to claim 1 wherein step (a) comprises reducing a fluoride concentration of the wastewater to about 4000 to 5000 mg/L (See Astley at least par. [95]; initial concentration of fluoride being 4700 ppm, or 4700 mg/L). 
Claim 14: A method according to claim 5 wherein after step (a) the sodium fluorosilicate is removed from the wastewater by settling (See Astley at least par. [71]; sodium fluorosilicates are precipitated out, and resultant reaction product is clarified out). 
Claim 16: A method according to claim 1 wherein step (b) comprises: (b)(i) raising the pH of the wastewater to about pH 3.5 to 4.0); (b)(ii) maintaining the pH of the wastewater at about pH 3.5 to 4.0; (b)(iii) raising the pH of the wastewater to about pH 5.5; and Serial No. 14/240701 -4- 0156 0047/GNM (b)(iv) maintaining the pH of the wastewater at about pH 5.5 (See Astley at least par. [41-43, 61, 69, 70]; first neutralization stage changes the pH of about 3.0-5.0, and the following neutralization stage changes the pH to 4.0-7.0. The pH is changed via the addition of pH altering components (i.e. maintained)). 
Claim 17: A method according to claim 16 wherein the second cation comprises a cation base, wherein steps (b)(i) and (b)(iii) comprise adding the cation base (See Astley at least par. [41-43, 58]; lime or a sufficient base is added). 
Claim 18: A method according to claim 17 wherein the cation base is selected from the group consisting of a calcium-containing base and a magnesium-containing base (See Astley at least par. [41, 58, 71]; calcium or magnesium based base). 
Claim 19: A method according to claim 16 wherein the cation base is a calcium- containing base (See Astley at least par. [41, 58, 71]; calcium based base). 
Claim 20: A method according to claim 19 wherein the calcium-containing base comprises lime (See Astley at least par. [41, 58, 71]; the base may be a type of lime or any sufficient base). 
Claim 21: A method according to claim 19 wherein the calcium-containing base comprises limestone (See Astley at least par. [41, 58, 56]; limestone may be used as the base)
Claim 22: A method according to claim 16 wherein step (b)(ii) comprises maintaining the pH of the wastewater at about pH 3.5 to 4.0 for at least 2 hours (See Astley at least par. [38]; after the first neutralization stage, the mixture is aged for as low as 2 hours, i.e. maintained). 
Claim 24: A method according to claim 16 wherein step (b)(iv) comprises reducing the fluoride concentration to less than 150 mg/L (See Astley par. [129]; pH of the fluoride concentration is 12 ppm (i.e. mg/L)). 
Claim 25: A method according to claim 24 wherein step (b)(iv) comprises reducing the fluoride concentration to 50 to 150 mg/L (See Astley par. [106]; fluoride concentration is 43 ppm, which is interpreted to be about 50 ppm. Examiner notes that “about” is a relative terminology). 
Claim 27: A method according to claim 19 wherein the fluoride is precipitated as calcium fluoride (See Astley at least par. [38]; precipitate out calcium fluoride). 
Claim 28: A method according to claim 27 wherein after step (b)(iv), the precipitated calcium fluoride is removed from the wastewater by settling (See Astley at least par. [38, 71]; fluorides are precipitated and then clarified out). 
Claim 30: A method according to claim 19 wherein raising the pH of the wastewater in step (b)(i) and/or step (b)(iii) further comprises adding one or more calcium-free bases in a quantity to meet stoichiometric requirements for precipitating the phosphate in step (e) (See Astley at least par. [40, 41, 58]; the pH altering compounds are added in sufficient quantity to precipitate out phosphate species until an acceptable level remains). 
Claim 31: A method according to claim 30 wherein the one or more calcium-free bases are selected from the group consisting of: magnesium oxide, magnesium hydroxide, ammonium hydroxide and anhydrous ammonia (See Astley at least a par. [58, 71]; ammonia based anhydrous ammonia). 
Claim 32: A method according to claim 30 wherein the calcium free base is sodium hydroxide or a sodium rich alkali solution produced from post treatment of effluent from step (e) (See Astley at least par. [58, 71]; sodium based compound NaOH). 
Claim 33: A method according to claim 1 wherein step (c) comprises raising the pH of the wastewater to above pH 7.0 (See Astley at least par. [65]; pH adjustment step of 6-8)
Claim 34: A method according to claim 33 wherein step (c) comprises raising the pH of the wastewater to a pH in the range of about pH 7.1 to about pH 7.5 (See Astley at least par. [65]; pH adjustment step of 6-8).
Claim 35: A method according to claim 34 wherein step (c) comprises raising the pH of the wastewater with a precipitating base or a non-precipitating base (See Astley at least par. [65]; additional base may be added). 
Claim 36: A method according to claim 35 wherein the precipitating base comprises ammonia gas (anhydrous ammonia) or ammonium hydroxide (See Astley at least par. [58, 71]; anhydrous ammonia or ammonium hydroxide is utilized). 
Claim 37: A method according to claim 36 wherein the ammonia gas (anhydrous ammonia) or ammonium hydroxide is added in a quantity to meet stoichiometric requirements for precipitating the phosphate in step (e) (See Astley at least par. [58, 71]; addition of base will depend on the amount needed to be precipitated out. The precipitation occurs until an acceptable amount is left in the remaining liquid). 
Claim 38: A method according to claim 35 wherein the non-precipitating base further comprises sodium hydroxide or a sodium rich alkali solution produced from post treatment of the wastewater from step (e) (See Astley at least par. [58, 71]; sodium hydroxide is utilized). 
Claim 39: A method according to claim 1 wherein the precipitated second cation is removed by settling (See Astley at least par. [38, 71]; fluorides are precipitated and then clarified out). 
Claim 44: A method according to claim 1 wherein step (e) further comprises maintaining a pH of between about 6.5 to 7.5 (See Astley at least par. [45, 71]; pH is altered to 6-7.5). 
Claim 45: A method according to claim 44 wherein maintaining the pH of between about 6.5 and 7.5 comprises adding sodium hydroxide or a sodium rich alkali solution produced from post treatment of effluent yielded by the method (See Astley at least par. [71]; sodium hydroxide or sodium based salts may be used). 
Claim 46: A method according to claim 1 wherein step (e) comprises maintaining a concentration of phosphate higher than concentrations of the magnesium and the ammonia (See Astley at least par. [72, 73]; the phosphate in the water is reacted with the magnesium and ammonium compounds added. However, the water is added with both ammonium and magnesium to sufficiently react with the phosphate values in the water, therefore indicating there is a surplus of phosphate ions in the water.). 
Claim 47: A method according to claim 46 wherein the magnesium in step (e) is selected from the group consisting of magnesium oxide, magnesium hydroxide, magnesium sulphate, and magnesium chloride (See Astley at least par. [71-73]; magnesium oxide, magnesium hydroxide). 
Claim 48: A method according to claim 46 wherein the ammonia in step (e) comprises ammonium hydroxide or anhydrous ammonia (See Astley at least par. [58, 71-73]; ammonium hydroxide or anhydrous ammonia is utilized). 
Claim 49: A method according to claim 1 further comprising recovering fine particulates of the precipitated phosphate from step (e) (See Astley at least Fig. 5, par. [72, 73]; product 42 of magnesium ammonium phosphate is separated out in product separation phase 40b). 
Claim 50: A method according to claim 49 wherein the precipitated phosphate is recovered by a settling or thickening device (See Astley at least par. [67]; phosphate is separated in step 40b by settling and/or filtration). 
Claim 57: A method according to claim 1 wherein step (f) comprises raising the pH of the wastewater to between about 9.0 and 11.0 (See Astley par. [126]; the finals stage of polishing has a pH of 10.97). 
Claim 58: A method according to claim 57 wherein raising the pH of the wastewater to between about 9.0 and 11.0 comprises adding lime (See Astley at least par. [56, 58, 71]; the addition of lime may be used in the last stages). 
Claim 59: A method according to claim 58 wherein lime sludge generated by step (f) is recycled to step (b) (See Astley at least Fig. 5; the material leaving final separation stage 60b is recycled into stream G/O, which gets added back into the system for further purification/precipitation). 
Claim 62: A method according to claim 1 comprising reacting the liquid retentate from step (f) with lime or a calcium rich alkali substance to precipitate gypsum and produce a sodium rich alkali solution (. See Astley par. [12]; gypsum is generated after the addition of lime and is recycled.)
Claim 68: A method according to claim 1 wherein step (e) comprises controllably adding a third cation and/or a fourth cation to precipitate the phosphate as a struvite analog (See Astley at least par. [28]; adding components such as ammonia and magnesium to precipitate struvite).

Claims 2-4, 10, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Astley, Britannica, Al-Samadi, and Lenntech, as disclosed in claim 1 above, and further in view of Batiha et al. (NPL - Effect of Reaction Conditions on the Precipitation of Sodium Hexafluorosilicate Produced from Waste; hereinafter “Batiha").
Applicant’s claims are toward a method.
Regarding claims 2-4, 10, and 11; the combination of Astley, Britannica, Al-Samadi, and Lenntech discloses a method according to claim 1 (See Astley supra). The combination however does not disclose wherein step (a) comprises raising the pH of the wastewater, from a pH lower than 2.0, to about pH 2.0 to precipitate the fluorosilicate.
Batiha discloses using sodium to precipitate out the fluorosilicate by adding the sodium solution in excess (See Batiha pg 3). Batiha discloses having the pH of the water to be 1.42 and 1.36 at excess sodium levels of 10% and 20%, respectively (See Batiha pg 3). Batiha further notes that at an excess level of 10-20% yielded a better precipitation than at higher percentages (See Batiha pg 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination’s precipitation of fluorosilicate with Batiha’s method of moving the pH to about 2, since that yielded the greatest fluorosilicate precipitation values (See Batiha pg 3), which would result in a better removal of fluorosilicate from the water being treated.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 3: A method according to claim 2 wherein step (a) comprises adding a stoichiometric amount of the first cation to precipitate the fluorosilicate (See Astley at least par. [58, 71]; the ammonia based compound is added until an acceptable amount of fluorosilicates remain in the liquid)
Claim 4: A method according to claim 2 wherein step (a) comprises adding an excess amount of the first cation to precipitate the fluorosilicate (See Batiha pg 3; excess sodium was added to precipitate fluorosilicate).
Claim 10: A method according to claim 2 wherein raising the pH to about 2.0 comprises adding an ammonia source (See Astley at least par. [58, 71]; ammonia based compound). 
Claim 11: A method according to claim 10 wherein the ammonia source comprises anhydrous ammonia or ammonium hydroxide (See Astley at least par. [58, 71]; ammonium hydroxide, or anhydrous ammonia).

Claim 13, 26, 40, 42, 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Astley, Britannica, Al-Samadi, and Lenntech, as disclosed in claim 12 above, and further in view of Cote et al. (US2013/0062289; hereinafter “Cote”).
Applicant’s claims are toward a method.
Regarding claim 13, 26, 40, 42, 46; the combination of Astley, Britannica, Al-Samadi, and Lenntech discloses a method according to claim 12 (See Astley supra). Astley further discloses that silica renders a separation difficult, as it tends to precipitate in fluoride and silica containing pond waters (See Astley at least par. [20, 22]). The combination attempts to remedy the silica gelling phenomena by diluting the material with water, however the method is indicated as it reduces the propensity to precipitate, and not completely remove the ability (See Astley par. [22]). The remaining silica further ads impurities into the final desired product of struvite (See Astley at least par. [27-29]).
The combination does not disclose wherein step (a) comprises reducing a silica concentration of the wastewater to about 500 to 600 mg/L.
Cote discloses that silica gel occurs at silica concentrations of >100 ppm (See Cote claim 14, par. [38]). Cote further discloses that the silica gel requires sufficient retention time on the order of hours to allow the gel formation to occur (See Cote par. [38]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination’s process that contains silica in pond waters and increase the concentration to (See Cote at least Table 1, par. [38], silica concentration of 100-4000 ppm).
Additional Disclosures Included: 
Claim 26: A method according to claim 16 wherein step (b)(iv) comprises reducing the second cation concentration to about 600 mg/L (See Cote Table 3, initial concentration of cation of magnesium hydroxide of 5995 ppm, afterwards is reduced by 91% (i.e. 540 ppm). It is noted that “about" is a relative terminology). 
Claim 40: A method according to claim 1 wherein step (d) comprises: (d)(i) aging the wastewater to allow the residual silica to form a gel; (d)(ii) mixing the gelled silica; (d)(iii) allowing the silica to settle; and (d)(iv) removing the settled silica (See Cote at least par. [36, 38, 39]). 
Claim 42: A method according to claim 40 wherein step (d)(i) comprises aging the wastewater for 8 to 12 hours (See Cote claim 13 supra, par. [38]; high amounts of silica gel requires for a significantly longer retention period well within the hours). 
Claim 46: A method according to claim 1 wherein step (e) comprises maintaining a concentration of phosphate higher than concentrations of the magnesium and the ammonia (See Cote par. [13]; maintaining a phosphate concentration higher than magnesium and ammonia.).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Astley et al. (US2011/0127223; hereinafter “Astley”) in view of Britannica (NPL – Effluent polishing), Al-Samadi (US6113797), and Lenntech (NPL – Membrane Technology), and further in view of Murray et al. (US5,112,499; hereinafter “Murray”).
Applicant’s claims are toward a method.
Regarding claim 23; the combination of Astley, Britannica, Al-Samadi, and Lenntech discloses a method according to claim 16 wherein maintaining the pH of the wastewater at about pH 5.5 (See Astley supra). The combination does not disclose wherein step (b)(iv) comprises maintaining the pH for 20 to 30 minutes.
However, the combination discloses that an ageing period is required for the fluoride moieties to neutralize and reach equilibrium/settle (See Astley par. [38])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination’s ageing process to neutralize and precipitate out the fluoride moieties by maintaining the necessary conditions for the neutralization to occur, i.e. 20-30 minutes.

Claim 63 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Astley et al. (US2011/0127223; hereinafter “Astley”) in view of Britannica (NPL – Effluent polishing), Al-Samadi (US6113797), and Lenntech (NPL – Membrane Technology) as disclosed in claim 1 above, and further in view of Murray et al. (US5,112,499; hereinafter “Murray”).
Applicant’s claims are toward a method.
Regarding claim 63 and 65; the combination of Astley in view of Britannica, Al-Samadi, and Lenntech discloses a method according to claim 62 (See combination supra). The combination does not disclose comprising separating the precipitated gypsum and any unreacted lime from the sodium rich alkali solution in a solids-liquid separation device. The combination further discloses that it is known to produce a gypsum stack that may be sent to a disposal plant or recycled (See Astley par. [12]).
Murray discloses treating pond water that has phosphate values, in order to recover the phosphate values while precipitating and disposing most of the fluoride/fluorosilicic compounds (See Murray C2L23-29). Murray further discloses separating out the gypsum via a solids-liquid separation device (See Murray C4L1, C3L69).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination’s generation of a gypsum stack that is sent to be disposed with Murray’s use of a solid—liquid separation device to separate and salvage the gypsum in a stream, in order to recover any gypsum that may be of value in the stream, while reducing the amount of materials being discharged into the environment (See Murray C1L23-27, C2L23-29).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 65: A method according to claim 63 comprising recirculating a slurry of the precipitated gypsum and any unreacted lime to step (b) as a source of calcium (See Murray at least C3L13-15, C3L29-33; recycling the contents of the calcium phosphate that is pulled off from the stream is recycled with the raw waste stream. 

Claim 53-55, and 67 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Astley et al. (US2011/0127223; hereinafter “Astley”) in view of Britannica (NPL – Effluent polishing), Al-Samadi (US6113797), Lenntech (NPL – Membrane Technology), and Murray et al. (US5,112,499; hereinafter “Murray”), as applied to claim 63 above, and further in view of Luke et al. (US7,491,333; hereinafter “Luke”).
Applicant’s claims are towards a method.
Regarding claims 53-55 and 67; the combination of Astley in view of Britannica, Al-Samadi, Lenntech, and Murray discloses a method according to claim 63 (See combination supra). The combination does not disclose comprising controlling the efficiency of the solids-liquids separation device to control flow split between a slurry of solids and a clarified sodium rich alkali solution to direct sufficient slurry to step (b) for both a calcium source and alkalinity while the clarified sodium rich alkali solution is used as a sodium and alkalinity source for step (a) and optionally as an alkalinity source for steps (c) and/or (d).
However Luke further discloses that the employment of the treatment of phosphate waste water will be more efficient when conventional process equipment is used to complete the above unit operations (See Luke C15L16-30). Luke further discloses recycling the solid liquid separation back into the beginning stages (See Luke at least Fig. 5; recycling the water may provide any residual alkalinity source for the beginning stages).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination’s solids-liquids separation to further be able to control the flow split between solids by utilizing more conventional processing equipment that will redirect the appropriate portion of alkalinity to the right vessel, which will further increase the efficiency and potentially the capital cost (See n C15L14-26). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 53: A method according to claim 49, further comprising dissolving settled and thickened fines by adding a mineral acid to form a phosphate-rich liquor and returning the phosphate-rich liquor to step (e) for phosphate re-crystallization (See Luke C6L40-45; treating the water to adjust the pH with sulfuric acid. The treated fluid flows back through the system and eventually back to the phosphate recrystallization step.). 
Claim 54: A method according to claim 53 wherein the mineral acid comprises sulphuric acid (See Luke C6L40-45; sulfuric acid). 
Claim 55: A method according to claim 53 comprising reducing a pH of a slurry of the thickened fines to about 3.0 to 6.0 by addition of the mineral acid, resulting in the dissolution of substantially all the thickened fines (See Luke C6L40-45; pH is adjusted to 6.5, which is interpreted as about 6. The claim terminology “about” is also considered a relative term.).

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Astley, Britannica, Al-Samadi, and Lenntech, as disclosed in claim 68 above, and further in view of Michalski et al. (US4,639,359; hereinafter “Michalski”).
Applicant’s claims are toward a method.
Regarding claim 69; the combination of Astley, Britannica, Al-Samadi, and Lenntech discloses a method according to claim 68 (See claim 68 supra). Astley does not disclose wherein the struvite analog comprises iron ammonium phosphate. However, Astley does further disclose there may be heavy metals in the wastewater stream.
Michalski discloses a method of treating phosphate containing wastewater by the precipitation of iron ammonium phosphate (See Michalski abstract, C4L58-68, C5L1-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Astley to treat the phosphate water with Michalski’s formation of a struvite analog of iron ammonium phosphate, in order to remove iron impurities (i.e. heavy metal) that may be found in the water (See Michalski abstract, C4L58-68, C5L1-5).

Claim 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Astley, Britannica, Al-Samadi, and Lenntech as disclosed in claim 1 above, and further in view of Kramer et al. (US4,497,779; hereinafter “Kramer”).
Applicant’s claims are toward a method.
Regarding claim 74; the combination of Astley, Britannica, Al-Samadi, and Lenntech discloses a method according to claim 1 (See Astley supra). Astley does not disclose wherein step (e) is performed in a recirculating crystallizer and includes harvesting particles of the struvite or struvite analog from the recirculating crystallizer.
However, Kramer discloses the treatment of phosphates with the creation of crystals in a recirculating crystallizer and includes harvesting particles of the struvite or struvite analog from the recirculating crystallizer (See Kramer C7L40-43; continuous or batch crystallizer with recirculating slurry, additionally the twofold recirculating slurry is accomplished by placing fines fractions as the seeding crystal while the course fraction is removed as product).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Astley’s crystallization of the phosphate water with Kramer’s use of a recirculating crystallizer in order to crystalize the struvite product in a crystallizer that will allow for recrystallization as well as product removal (See Kramer C7L40-43). The use of the recirculating crystallizer further allows the process to be cyclical and not require a substantial additional use of materials to initiate crystallization. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONOVAN C BUI-HUYNH/
Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779